Citation Nr: 0317704	
Decision Date: 07/25/03    Archive Date: 07/31/03	

DOCKET NO.  99-17 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) initial rating for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from April 1960 to April 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  An August 1998 RO decision granted service 
connection for left ear hearing loss and assigned a 
noncompensable evaluation.  In July 2002 the Board granted 
service connection for right ear hearing loss.  A July 2002 
RO decision implemented this grant and assigned a 
noncompensable evaluation for service-connected bilateral 
hearing loss.  


FINDING OF FACT

The veteran's service-connected bilateral hearing loss is 
manifested by no worse than level I hearing in the right ear 
and level IX in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, and 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.85, 4.86 (prior to 
and from June 10, 1999), Part 4, Diagnostic Code 6100 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq. (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case, supplemental statements of the case, 
and a letter in May 2003 informing them of the governing 
legal criteria, the evidence considered, evidentiary 
development under the VCAA, the evidence needed to establish 
entitlement to the benefit sought, and the reasons for the 
decision reached.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant" has 
been addressed.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran has been afforded multiple VA examinations and 
has indicated that he does not desire a personal hearing.  
Therefore, it is concluded that the VA has complied with the 
VCAA, and the Board may now proceed, without prejudice to the 
veteran, because there is no indication that any further 
notification or development could be undertaken that has not 
already been accomplished.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to the conclusion that the current 
evidence of record is not adequate for rating purposes.  The 
Board is of the opinion that this case presents no 
evidentiary considerations, except as noted below, that would 
warrant an exposition of the remote clinical history and 
findings pertaining to the disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, up on the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations required that, where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

During the pendency of the veteran's appeal, the rating 
criteria for evaluating hearing loss were changed, effective 
June 10, 1999.  See 64 Fed. Reg. 25,202-25,210 (1999).  In 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), it was held that 
when the law or regulations change after a claim has been 
filed, but before the appeal process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary did so.  See DeSosa v. Gober, 10 
Vet. App. 461, 465-67 (1997).  However, new rating criteria 
may not have retroactive application.  38 U.S.C.A. § 5110(g) 
(West 1991).  Therefore, in this case, the Board has 
evaluated the veteran's hearing loss under the old criteria 
both prior to and from June 10, 1999, and under the new 
criteria as well from June 10, 1999.  In doing so it is 
concluded that while his hearing loss is evaluated more 
favorably under the new criteria, evaluation under either 
criteria does not result in the assignment of a compensable 
rating.  

Under the relevant schedular criteria for the evaluation of 
hearing loss, both prior to and from June 10, 1999, the 
Board's determination of the degree of hearing impairment 
resulting from service-connected defective hearing is based 
on the results of controlled speech discrimination tests 
together with the average hearing threshold as measured by 
pure tone audiometry in the frequencies at 1,000, 2,000, 
3,000, and 4,000 Hertz.  The Rating Schedule establishes 11 
levels of auditory acuity, designated from level I for 
essentially normal hearing to level XI for profound deafness.  
38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100.  

The report of a June 1998 VA audiology examination reflects 
that the pure tone thresholds at the designated frequencies, 
were 25, 20, 35, and 45 on the right, and 75, 85, 95, and 105 
plus on the left.  The average pure tone threshold, on the 
right, was 31 decibels, and was 90 plus decibels on the left.  
Speech discrimination was 94 percent in the right ear and 80 
percent in the left ear.  

The report of a December 2002 VA audiology examination 
reflects that the pure tone thresholds, at the designated 
frequencies, were 30, 30, 35, and 50 on the right, and 75, 
75, 85, and 95 on the left.  The average pure tone threshold 
on the right was 36 decibels and on the left was 83 decibels.  
Speech discrimination was 92 percent on the right and 82 
percent on the left.  

Under 38 C.F.R. § 4.86 when pure tone thresholds at each of 
the four specified frequencies are 55 decibels or more the 
rating will be accomplished under either table VI or table 
VIa, whichever results in the higher numeral.  Since the 
veteran has pure tone thresholds of 55 decibels or more at 
each of the specified frequencies on the left, his left ear 
will be evaluated under either table VI or table VIa, 
whichever results in a higher evaluation.  

The above examination reports reflect that the scores at the 
times of the 1998 and 2002 examinations correspond with level 
I hearing on the right at both times and level IX hearing in 
1998 and level VII hearing in 2002 on the left.  There is no 
competent medical evidence indicating that the veteran 
experienced any greater hearing loss throughout his appeal.  
With level I hearing on the right and level IX on the left, 
table VII of 38 C.F.R. § 4.85, provides for a noncompensable 
evaluation.  Since all of the competent medical evidence 
indicates that the veteran's hearing warrants a 
noncompensable evaluation, a preponderance of the evidence is 
against a compensable evaluation at any time during the 
veteran's appeal.  38 C.F.R. Part 4, Diagnostic Code 6100; 
See Fenderson v. West, 12 Vet. App. 119 (1999).  


ORDER

A compensable initial evaluation for bilateral hearing loss 
is denied.  



                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

